DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on August 27, 2021 is acknowledged. Claims 1, 3-11 and 13-20 remain pending. Applicant amended claims 1, 3, 5, 6, 8, 9, 11, 13, 15, 17, 18 and 20. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall Shoemaker on October 27, 2021. 
The application has been amended as follows: 

Amend lines 12-13 of claim 1 as follows: “joined to each other by [at least one]a plurality of cross members, wherein each of said curved segments includes a flange that extends below said [at least one]plurality of cross members; and”

Amend line 3 of claim 3 as follows: “of openings extend above said [at least one]plurality of cross members.”

Claim 4 (Currently Amended) The test tube rack as recited in claim [3]1 wherein said openings [also ]extend below said [at least one]plurality of cross members.”

Claim 5 (Canceled)

Amend line 2 of claim 6 as follows: “central hub further includes a unique indicia mark adjacent to [each of ]said top end[s] of”
Amend line 3 of claim 9 as follows: “temperatures ranging from -200°C to 250°C.

Amend line 2 of claim 10 as follows: “resistant material is selected from the group consisting of a plastic, a non-plastic polymeric material, a”

Amend lines 14-15 of claim 11 as follows: “joined to each other by [at least one]a plurality of cross members, wherein each of said curved segments includes a flange that extends below said [at least one]plurality of cross members; and”

Amend line 3 of claim 13 as follows: “openings extend above said [at least one]plurality of cross members.”

Amend line 2 of claim 14 as follows: “also extend below said [at least one]plurality of cross members.”

Amend line 2 of claim 15 as follows: “said central hub further includes a unique indicia mark adjacent to [each of ]said top end[s]”

Amend line 3 of claim 18 as follows: “temperatures ranging from -200°C to 250°C.

Amend line 2 of claim 19 as follows: “resistant material is selected from the group consisting of a plastic, a non-plastic polymeric material, a”

Amend lines 12-14 of claim 20 as follows: “joined to each other by [at least one]a plurality of cross members, wherein each of said curved segments includes a flange that extends below said [at least one]plurality of cross members and said openings extend both above and below said [at least one]plurality of cross members; and”
Reasons for Allowance
Claims 1, 3, 4, 6-11 and 13-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Rubin et al. (US 5,375,716) disclose a test tube rack for suspending a plurality of test tubes inside a vessel comprising (see Fig. 14): 
a multi-piece, unitary structure including an outer rim 501 and interior to said outer rim a plurality of openings, each of said plurality of openings sized to receive a test tube; 
said plurality of openings surrounding and connected to a central hub 54 (see e.g. Fig. 10), said central hub 54 including a hole extending therethrough (see Figs. 3 and 4); 
each of said plurality of openings having a top end (see Fig. 5), said top end including at least one raised portion 526 and at least one lowered portion (top of surface rib 548) (see Fig. 5); 
said outer rim 501 being formed from a plurality of discontinuous curved segments joined to each other by a plurality of cross members (radially extending rectangular fins of element 501 on which slots 92 are formed), wherein each curved segment includes a flange that extends below the cross members (see Fig. 14); 
said flanges forming an inner diameter permitting said outer rim 501 to fit over a rim of a vessel, thereby allowing for suspension of a test tube received in one of said openings inside the vessel; and   
said openings extending both above and below said cross members (when knobs 90 are fully inserted into slots 94) (see Fig. 14 and lines 42-67, col. 10).
However, the Rubin et al. rack: 
1) is not a one piece structure as recited in independent claims 1, 11 and 20;
2) does not comprise openings wherein each opening has a top end formed as a discontinuous rim including a raised portion and a lowered portion as recited in claims 1, 11 and 20; or
3) does not comprise openings having open bottoms as recited in claims 1, 11 and 20. 
Based on the disclosure of Rubin et al., there is no motivation to modify the rack to arrive at the claimed inventions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796